PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant seeks $140.95 for eye glasses which were damaged during an altercation at the Eastern Regional Jail, a facility of the respondent. The respondent admits the validity and amount of the claim; however, respondent is unable to reimburse claimant for the eye glasses as there is no fiscal method for respondent to process such a payment.
As the respondent has admitted the facts and liability in this claim, the Court makes an award of $140.95.
Award of $140.95.